DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 	Claims 1, 6-7, 11 and 16-17 are amended. Claims 1-20 are pending and currently under examination.
Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 06/30/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rabiner et al. (US 6551337).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rabiner et al. (US 6551337) in view of Cotter (US 20190159793). 
	Regarding claims 1 and 6, Rabiner discloses an ultrasonic transducer assembly (see Fig. 4) of an ultrasonic surgical instrument, comprising: a piezoelectric stack (428); an ultrasonic horn secured to (416) and extending distally from the piezoelectric stack, the ultrasonic horn including a body and a nose (426) extending distally from the body (see fig. 4); a seal about the body of the ultrasonic horn (there is a fluid-tight seal about the body of the ultrasonic horn, see col. 3, lines 37-54); and a casing (402) disposed about the piezoelectric stack, the body of the ultrasonic horn, and the seal, the casing defining a distal opening through which the nose of the ultrasonic horn extends (there is an opening in the end cap 404 of the housing through which the nose 426 extends, see Fig. 4), the seal is a hermetic seal with the casing to define a hermetically sealed interior enclosing the piezoelectric stack and the body of the ultrasonic horn therein (there is a fluid tight seal between the casing and the horn which defines a hermetically sealed interior, see col. 3, lines 37-54), wherein the casing is configured to be arranged in a housing of a surgical instrument (the casing 402 is capable of being arranged within a housing of a surgical instrument), wherein the body of the ultrasonic horn defines at least one radially-facing recess (grooves 438); wherein the body of the ultrasonic horn defines a plurality of radially-facing recesses (there is a plurality of grooves 438, see Fig. 4 and col. 3, lines 37-54). Rabiner fails to disclose the that the seal about the body of the ultrasonic horn is an overmold seal.
Cotter, in the same field of art, teaches forming a hermetic seal by overmolding. Doing so provides a liquid tight seal, preventing ingress of fluid into the hand piece which houses the transducer and ultrasonic horn, thereby eliminating the need for an O-ring and enhancing the ease of assembly and reusability of the device (see paragraph [0005], [0068], and [0076]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the seal of Rabiner to be an overmold seal as taught by Cotter, since doing so is a recognized useful technique of providing a hermetic seal without an O-ring and would have enhanced the sterilizability and reusability of the device. The overmold seal would be within and about the radially facing recess since the overmold seal would replace the O-ring which sits within the radially facing recess (see col. 3, lines 37-54).
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rabiner et al. (US 6551337), in view of Rhee et al. (20180014846), and further in view of Cotter (US 20190159793).
Regarding claims 1 and 7,  Rabiner discloses an ultrasonic transducer assembly (see Fig. 4) of an ultrasonic surgical instrument, comprising: a piezoelectric stack (428); an ultrasonic horn secured to (416) and extending distally from the piezoelectric stack, the ultrasonic horn including a body and a nose (426) extending distally from the body (see Fi. 4); an seal about the body of the ultrasonic horn (there is a fluid-tight seal about the body of the ultrasonic horn, see col. 3, lines 37-54); and a casing (402) disposed about the piezoelectric stack, the body of the ultrasonic horn, and the seal, the casing defining a distal opening through which the nose of the ultrasonic horn extends (there is an opening in the end cap 404 of the housing through which the nose 426 extends, see Fig. 4), the seal is a hermetic seal with the casing to define a hermetically sealed interior enclosing the piezoelectric stack and the body of the ultrasonic horn therein (there is  a fluid tight seal between the casing and the horn which defines a hermetically sealed interior, see col. 3, lines 37-54), wherein the casing is configured to be arranged in a housing of a surgical instrument (the casing 402 is capable of being arranged within a housing of a surgical instrument), wherein the body of the ultrasonic horn defines at least one radially-facing recess (grooves 438); wherein the body of the ultrasonic horn defines a plurality of radially-facing recesses (there is a plurality of grooves 438, see Fig. 4 and col. 3, lines 37-54). Rabiner fails to disclose the that the seal about the body of the ultrasonic horn is an overmold seal and the radially-facing recess is discontinuous.
Rhee, in the same field of art, teaches an ultrasonic surgical device (200, see Fig. 5) having a transducer with a similar horn structure (202) including a flange (216) having a groove for mounting an O-ring to create a seal about the body of the horn (see [0084]), the flange may either be continuous or discontinuous (see [0084]) and in the case where the flange is discontinuous, the associated groove would also be discontinuous. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the flange of Rabiner to be discontinuous since a flange formed continuously and a flange formed discontinuously have been shown to be interchangeable and both would have yielded the predictable result of a establishing a hermetical seal with an O-ring in order to avoid exposing moisture sensitive electrical and metallic components of the device to the body, tissues or blood as well as to dampen the vibrations (see Rhee paragraph [0007] and [0084]). The combination of Rabiner and Rhee fails to disclose that the seal about the body of the ultrasonic horn is an overmold seal.
Cotter, in the same field of art, teaches forming a hermetic seal by overmolding. Doing so provides a liquid tight seal, preventing ingress of fluid into the hand piece which houses the transducer and ultrasonic horn, thereby eliminating the need for an O-ring and enhancing the ease of assembly and reusability of the device (see paragraph [0005], [0068], and [0076]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the seal of Rabiner to be an overmold seal as taught by Cotter, since doing so is a recognized useful technique of providing a hermetic seal without an O-ring and would have enhanced the sterilizability and reusability of the device. The seal of Rabiner and Rhee as modified by Cotter would be within and about the radially facing recess since the overmold seal would replace the O-ring which sits within the radially facing recess. The overmold seal would be within and about the radially facing recess since the overmold seal would replace the O-ring which sits within the radially facing recess (see col. 3, lines 37-54).

Claims 1, 10, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bales et al. (US 20150157354) in view of Rabiner et al. (US 6551337), and further in view of Cotter (US 20190159793). 
Regarding claim 1, Bales discloses an ultrasonic transducer assembly (902, see Fig. 50-55) of an ultrasonic surgical instrument, comprising: a piezoelectric stack (5502); an ultrasonic horn (5002) secured to and extending distally from the piezoelectric stack (horn 5002 is secured to and extends distally from the stack 5502, see Fig. 54), the ultrasonic horn including a body and a nose extending distally from the body (see annotated copy of Fig. 54 below); a seal about the body of the ultrasonic horn (the support flange 5450 which is about the body of the ultrasonic horn is compressed against O-ring 5452 to create a seal with casing 5430, see Fig. 54 and paragraph [0244]); and a casing (5430) disposed about the piezoelectric stack and the body of the ultrasonic horn (the casing houses the transducer assembly 902 and encloses the stack and the body of the horn, see annotated copy of Fig. 54), the casing defining a distal opening through which the nose of the ultrasonic horn extends (the nose extends through an opening in the casing, see annotated copy of Fig. 54 below), wherein the casing is configured to be arranged in a housing of a surgical instrument (casing 5430 is configured to be in enclosed by the housing formed by the body of the TAG assembly housing 303 and handle 302, see Fig. 56 and paragraph [0245]). Bales also discloses that the casing forms a gas tight seal (see paragraph [0244]). Bales fails to disclose that the seal about the body of the ultrasonic horn is an overmold seal and wherein the body of the ultrasonic horn defines at least one radially-facing recess, and wherein the overmold seal is arranged about and within the at least one radially facing recess.
Rabiner, in the same field of art, teaches a similar ultrasonic transducer assembly (see Fig. 4) comprising an ultrasonic horn (416) and a casing (402) disposed about the body of the ultrasonic horn, wherein the body of the ultrasonic horn defines at least one radially facing recess (grooves 438), wherein O-rings may be placed in the grooves to create a fluid-tight seal (see col. 3, lines 37-54). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the flange and O-ring configuration of Bales with the flange and O-ring configuration of Rabiner, since doing so would have yielded the predictable result of creating a fluid-tight seal. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The combination of Bales and Rabiner fails to disclose that the seal about the body of the ultrasonic horn is an overmold seal.
Cotter, in the same field of art, teaches forming a hermetic seal by overmolding. Doing so provides a liquid tight seal, preventing ingress of fluid into the hand piece which houses the transducer and ultrasonic horn, thereby eliminating the need for an O-ring and enhancing the ease of assembly and reusability of the device (see paragraph [0005], [0068], and [0076]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the seal of Bales and Rabiner to be an overmold seal as taught by Cotter, since doing so is a recognized useful technique of providing a hermetic seal without an O-ring and would have enhanced the sterilizability and reusability of the device. The overmold seal would be within and about the radially facing recess since the overmold seal would replace the O-ring which sits within the radially facing recess (see col. 3, lines 37-54).

    PNG
    media_image1.png
    380
    559
    media_image1.png
    Greyscale

Regarding claims 11 and 16, Bales discloses an ultrasonic surgical instrument, comprising: a handle assembly (302, 303 and 301, see Fig. 3), including: a housing (housing formed by the body of the TAG assembly 303 and the handle 302); and an ultrasonic transducer assembly (902, see Fig. 50-55)  supported by the housing, including: a piezoelectric stack (5502); an ultrasonic horn (5002) secured to and extending distally from the piezoelectric stack (horn 5002 is secured to and extends distally from the stack 5502, see Fig. 54), the ultrasonic horn including a body and a nose extending distally from the body (see annotated copy of Fig. 54 above); a seal about the body of the ultrasonic horn (the support flange 5450 which is about the body of the ultrasonic horn is compressed against O-ring 5452 to create a seal with casing 5430, see Fig. 54 and paragraph [0244]); and a casing (5430) disposed about the piezoelectric stack and the body of the ultrasonic horn (the casing houses the transducer assembly 902 and encloses the stack and the body of the horn, see annotated copy of Fig. 54), the casing defining a distal opening through which the nose of the ultrasonic horn extends (the nose extends through an opening in the casing, see annotated copy of Fig. 54 above), wherein the casing is configured to be arranged in a housing of a surgical instrument (casing 5430 is configured to be in enclosed by the housing formed by the body of the TAG assembly housing 303 and handle 302, see Fig. 56 and paragraph [0245]). Bales also discloses that the casing forms a gas tight seal (see paragraph [0244]); and an elongated (304, see Fig. 1) assembly extending distally from the handle assembly, the elongated assembly including a waveguide (1502, see Fig. 15) configured to engage the nose of the ultrasonic horn (the waveguide 1502 is coupled to transducer assembly 902, see paragraph [0257]), the waveguide defining a blade (the waveguide assembly terminates in an ultrasonic cutting blade 1520, see paragraph [0327]) at a distal end thereof, wherein ultrasonic energy produced by the piezoelectric stack is transmitted along the ultrasonic horn and the waveguide to the blade for treating tissue adjacent the blade (energy is transmitted from the transducer assembly 902 to the waveguide 1502 for treating tissue, see paragraph [0239]). Bales fails to disclose that the seal about the body of the ultrasonic horn is an overmold seal and wherein the body of the ultrasonic horn defines at least one radially-facing recess, and wherein the overmold seal is arranged about and within the at least one radially facing recess; and wherein the body of the ultrasonic horn defines a plurality of radially facing recesses.
Rabiner, in the same field of art, teaches a similar ultrasonic transducer assembly (see Fig. 4) comprising an ultrasonic horn (416) and a casing (402) disposed about the body of the ultrasonic horn, wherein the body of the ultrasonic horn defines a plurality of radially facing recess (grooves 438), wherein O-rings may be placed in the grooves to create a fluid-tight seal (see col. 3, lines 37-54). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the flange and O-ring configuration of Bales with the flange and O-ring configuration of Rabiner, since doing so would have yielded the predictable result of creating a fluid-tight seal. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The combination of Bales and Rabiner fails to disclose that the seal about the body of the ultrasonic horn is an overmold seal.
Cotter, in the same field of art, teaches forming a hermetic seal by overmolding. Doing so provides a liquid tight seal, preventing ingress of fluid into the hand piece which houses the transducer and ultrasonic horn, thereby eliminating the need for an O-ring and enhancing the ease of assembly and reusability of the device (see paragraph [0005], [0068], and [0076]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the seal of Bales and Rabiner to be an overmold seal as taught by Cotter, since doing so is a recognized useful technique of providing a hermetic seal without an O-ring and would have enhanced the sterilizability and reusability of the device. The overmold seal would be within and about the radially facing recess since the overmold seal would replace the O-ring which sits within the radially facing recess (see col. 3, lines 37-54).
Regarding claims 10 and 20, the combination of Bales, Rabiner and Cotter teaches the ultrasonic transducer assembly according to claim 1 and the ultrasonic surgical instrument according to claim 11, wherein the casing (5430, see Fig. 54 of Bales) includes a plurality of casing components (5432, 5434) joined to one another at hermetically sealed seams (the components 5432, 5434 of the casing are welded together, see paragraph [0244] of Bales).
Claims 2-3,5, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bales, in view of Rabiner, in view of Cotter, as applied to claims 1 and 11 above, and further in view of Rhee et al. (20180014846).
Regarding claims 2 and 12, the combination of Bales, Rabiner and Cotter teaches the ultrasonic transducer assembly according to claim 1 and the ultrasonic surgical instrument according to claim 11, wherein the body of the ultrasonic horn includes first and second body portions (see annotated copy of Fig. 54 of Bales above). The combination of Bales, Rabiner and Cotter is silent about the first and second body portions being separate parts joined to one another at a seam.
Rhee, in the same field of art, teaches an ultrasonic horn made as a unitary piece and an ultrasonic horn made in sections (see paragraph [0085] and Fig. 5), which are known as equivalent structures for providing the same function (i.e., amplifying the displacement of the ultrasonic transducer, see paragraph [0083]) and a seam is an inherent property of the ultrasonic horn made in sections. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second body portions of the ultrasonic horn of Bales, Rabiner and Cotter to be formed in sections as taught by Rhee since an ultrasonic horn made as a unitary piece and an ultrasonic horn made in sections have been shown to be interchangeable and both would have yielded the predictable results of amplifying the oscillation displacement of the ultrasonic transducer. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 3 and 13, the combination of Bales, Rabiner, Cotter and Rhee teaches the ultrasonic transducer assembly according to claim 2 and the ultrasonic surgical instrument according to claim 12, wherein the first and second body portions are joined to one another at the seam but is silent about the method of joining the first and second body portions.
The claimed phrase “wherein the first and second body portions are joined to one another at the seam via welding” is being treated as a product by process limitation; that is, that the first and second body portions are joined by welding. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. Thus, even though the combination of Bales, Rabiner, Cotter and Rhee is silent as to the process used join the first and second body portions, it appears that the product disclosed by Bales, Rabiner, Cotter and Rhee would be the same or similar as that claimed; especially since both applicant’s product and the prior art product are first and second body portions of an ultrasonic horn joined at a seam.
Regarding claims 5 and 15, the combination of Bales, Rabiner, Cotter and Rhee teaches the ultrasonic transducer assembly according to claim 2 and the ultrasonic surgical instrument according to claim 12, wherein the first and second body portions include complementary opposing faces to facilitate joining (complementary opposing faces are necessary features of a seam).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bales, in view Rabiner, in view of Cotter further, in view of Rhee, as applied to claims 2 and 12 above, and further in view of Novak et al. (US 20040006269).
Regarding claims 4 and 14, the combination of Bales, Rabiner, Cotter and Rhee teaches the ultrasonic transducer assembly according to claim 2 and the ultrasonic surgical instrument according to claim 12, wherein the first and second body portions are joined at a seam, but is silent about the seam being disposed near a node location along the ultrasonic horn.
Novak, in the same field of art, teaches connecting first and second body portions of an ultrasonic horn at a frequency node location (ultrasonic horn with first body portion extending from element 14 to element 66 and second body portion extending from element 62 to element 58, connected at a frequency node location, see paragraph [0033] and Fig. 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, join the first and second body portions as disclosed by Bales, Rabiner, Cotter and Rhee at a frequency node point as taught by Novak since doing so would have been considered a state of the art practice (see Novak paragraph [0033]).
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over an alternate interpretation of Bales, in view of Rabiner, in view of Rhee, and further in view of Cotter.
Regarding claims 11 and 17 Bales discloses an ultrasonic surgical instrument, comprising: a handle assembly (302, 303 and 301, see Fig. 3), including: a housing (housing formed by the body of the TAG assembly 303 and the handle 302); and an ultrasonic transducer assembly (902, see Fig. 50-55)  supported by the housing, including: a piezoelectric stack (5502); an ultrasonic horn (5002) secured to and extending distally from the piezoelectric stack (horn 5002 is secured to and extends distally from the stack 5502, see Fig. 54), the ultrasonic horn including a body and a nose extending distally from the body (see annotated copy of Fig. 54 above); a seal about the body of the ultrasonic horn (the support flange 5450 which is about the body of the ultrasonic horn is compressed against O-ring 5452 to create a seal with casing 5430, see Fig. 54 and paragraph [0244]); and a casing (5430) disposed about the piezoelectric stack and the body of the ultrasonic horn (the casing houses the transducer assembly 902 and encloses the stack and the body of the horn, see annotated copy of Fig. 54), the casing defining a distal opening through which the nose of the ultrasonic horn extends (the nose extends through an opening in the casing, see annotated copy of Fig. 54 above), wherein the casing is configured to be arranged in a housing of a surgical instrument (casing 5430 is configured to be in enclosed by the housing formed by the body of the TAG assembly housing 303 and handle 302, see Fig. 56 and paragraph [0245]). Bales also discloses that the casing forms a gas tight seal (see paragraph [0244]); and an elongated (304, see Fig. 1) assembly extending distally from the handle assembly, the elongated assembly including a waveguide (1502, see Fig. 15) configured to engage the nose of the ultrasonic horn (the waveguide 1502 is coupled to transducer assembly 902, see paragraph [0257]), the waveguide defining a blade (the waveguide assembly terminates in an ultrasonic cutting blade 1520, see paragraph [0327]) at a distal end thereof, wherein ultrasonic energy produced by the piezoelectric stack is transmitted along the ultrasonic horn and the waveguide to the blade for treating tissue adjacent the blade (energy is transmitted from the transducer assembly 902 to the waveguide 1502 for treating tissue, see paragraph [0239]). Bales fails to teach the body of the ultrasonic horn defines a radially-facing recess, and wherein the overmold seal is disposed within and about the radially-facing recess and wherein the radially-facing recess of the body of the ultrasonic horn is discontinuous.
Rabiner, in the same field of art, teaches a similar ultrasonic transducer assembly (see Fig. 4) comprising an ultrasonic horn (416) and a casing (402) disposed about the body of the ultrasonic horn, wherein the body of the ultrasonic horn defines a plurality of radially facing recess (grooves 438), wherein O-rings may be placed in the grooves to create a fluid-tight seal (see col. 3, lines 37-54). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the flange of Bales to have a radially facing recess as taught by Rabiner, since doing so would have created a fluid-tight seal with an O-ring situated within the radially-facing recess. The combination of Bales and Rabiner fails to disclose that the seal about the body of the ultrasonic horn is an overmold seal and that the radially facing recess is discontinuous.
Rhee, in the same field of art, teaches an ultrasonic surgical device (200, see Fig. 5) having a transducer with a similar horn structure (202) including a flange (216) having a groove for mounting an O-ring to create a seal about the body of the horn (see [0084]), the flange may either be continuous or discontinuous (see [0084]) and in the case where the flange is discontinuous, the associated groove would also be discontinuous. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the flange of Bales and Rabiner to be discontinuous since a flange formed continuously and a flange formed discontinuously have been shown to be interchangeable and both would have yielded the predictable result of establishing a hermetical seal with an O-ring in order to avoid exposing moisture sensitive electrical and metallic components of the device to the body, tissues or blood as well as to dampen the vibrations (see Rhee paragraph [0007] and [0084]). The combination of Bales, Rabiner and Rhee fails to disclose that the seal about the body of the ultrasonic horn is an overmold seal.
Cotter teaches forming a hermetic seal by overmolding. Doing so provides a liquid tight seal, preventing ingress of fluid into the hand piece which houses the transducer and ultrasonic horn, thereby eliminating the need for an O-ring and enhancing the ease of assembly and reusability of the device (see paragraph [0005], [0068], and [0076]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the seal of Bales, Rabiner and Rhee to be an overmold seal as taught by Cotter, since doing so is a recognized useful technique of providing a hermetic seal without an O-ring and would have enhanced the sterilizability and reusability of the device. The seal of Bales, Rabiner and Rhee as modified by Cotter would be within the casing and establish a hermetic seal within the casing enclosing the piezoelectric stack and the body of the ultrasonic horn therein. The overmold seal would be within and about the radially facing recess since the overmold seal would replace the O-ring which sits within the radially facing recess (see col. 3, lines 37-54).
Allowable Subject Matter
Claims 8, 9, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 18, the closest prior art documents of record, Bales, Rabiner, Cotter and Shelton (US 20170202595), fail to teach “the overmold seal includes at least one pass-through electrical connector extending therethrough”. 
Shelton discloses an ultrasonic transducer assembly (130, see Fig. 4-7) and ultrasonic surgical instrument (100, see Fig. 1), wherein the ultrasonic transducer assembly comprises: a piezoelectric stack (stack of piezo elements 150a-d, see Fig. 7 and paragraph [0135]); an ultrasonic horn secured to and extending distally from the piezoelectric stack, the ultrasonic horn including a body (ultrasonic horn includes body portions 152 and 154, extending distally from stack of piezo elements 150a-d, see Fig. 7) and a nose extending distally from the body (nose 156 extends distally from the body portions, see Fig. 7), a casing disposed about the piezoelectric stack and the body of the ultrasonic horn, the casing defining a distal opening through which the nose extends (see Fig. 7), wherein the casing is configured to be arranged in a housing of a surgical instrument (the ultrasonic transducer assembly casing is enclosed within a housing defined by the bodies of the handle assembly 102 and TAG assembly 104, see Fig. 2), wherein the casing has at least one pass-through electrical connector extending therethrough (Cable 179 extends through the ultrasonic transducer assembly casing and is connected to connector 158 which has multiple electrical contacts, see Shelton Fig. 4 and 5). Shelton is silent about an overmold seal formed about the body of the horn and establishing a hermetic seal with the casing to define a hermetically sealed interior, wherein the body of the ultrasonic horn defines at least one radially-facing recess, and wherein the overmold seal is arranged about and within the at least one radially-facing recess, and wherein the overmold seal includes at least one pass through electrical connector extending therethrough.
The combination of Bales, Rabiner and Cotter teaches the ultrasonic transducer assembly according to claim 1 and the ultrasonic surgical instrument according to claim 11, as described above, but fails to teach the overmold seal includes at least one pass through electrical connector extending therethrough.
Because none of the prior art documents of record expressly teach an overmold seal having at least one pass through electrical connector extending therethrough, it would not have been obvious to one of ordinary skill in the art to arrive at the technical solutions of claims 8 and 18 according to any prior art document of record or any combination thereof.
Regarding claims 9 and 19, the closest prior art of record fails to teach the ultrasonic transducer assembly of claim 8 and the ultrasonic surgical instrument of claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                  
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771